 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEPHANIE ANN RINGSTAD,                            No. 2:18-CV-1066-DMC
12                       Plaintiff,
13           v.                                          ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial
19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).
20   Pursuant to the written consent of all parties, this case is before the undersigned as the presiding
21   judge for all purposes, including entry of final judgment. See 28 U.S.C. § 636(c). Pursuant to
22   the parties’ stipulation (Doc. 17), this matter is remanded to the Commissioner of Social Security
23   pursuant to Sentence Four of 42 U.S.C. § 405(g) for further proceedings consistent with the
24   ///
25
     ///
26
     ///
27
     ///
28
                                                        1
 1   parties’ stipulation. The Clerk of the Court is directed to enter judgment and close this file.

 2                  IT IS SO ORDERERED
 3

 4

 5   Dated: February 27, 2019
 6                                                          ____________________________________
                                                            DENNIS M. COTA
 7                                                          UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
